 



EXHIBIT 10.1

ITT Industries, Inc. 2003 Equity

Incentive Plan, effective May 13, 2003

2003 Equity Incentive Plan

Contents

         
Article 1. Establishment, Purpose, and Duration
    1  
Article 2. Definitions
    1  
Article 3. Administration
    5  
Article 4. Shares Subject to the Plan and Maximum Awards
    6  
Article 5. Eligibility and Participation
    7  
Article 6. Stock Options
    8  
Article 7. Stock Appreciation Rights
    10  
Article 8. Restricted Stock and Restricted Stock Units
    12  
Article 9. Performance Measures
    13  
Article 10. Beneficiary Designation
    15  
Article 11. Rights of Participants
    15  
Article 12. Acceleration Event
    16  
Article 13. Amendment, Modification, Suspension, and Termination
    16  
Article 14. Withholding
    16  
Article 15. Successors
    17  
Article 16. General Provisions
    17  





--------------------------------------------------------------------------------



 



ITT Industries, Inc.

2003 Equity Incentive Plan

Article 1.      Establishment, Purpose, and Duration

1.1      Establishment. ITT Industries, Inc., an Indiana corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the 2003 Equity Incentive Plan (hereinafter
referred to as the “Plan”), as set forth in this document.

The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights (SARs), Restricted Stock, and Restricted
Stock Units.

The Plan shall become effective as of May 13, 2003 (the “Effective Date”) and
shall remain in effect as provided in Section 1.3 hereof.

1.2      Purpose of the Plan. The purpose of the Plan is to promote the
long-term interests of the Company and its shareholders by strengthening the
Company’s ability to attract and retain Employees of the Company and its
Affiliates and members of the Board of Directors upon whose judgment,
initiative, and efforts the financial success and growth of the business of the
Company largely depend, and to provide an additional incentive for such
individuals through share ownership and other rights that promote and recognize
the financial success and growth of the Company and create value for
shareholders.

1.3      Duration of the Plan. The Plan shall commence as of the Effective Date,
as described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Committee to amend or terminate the Plan at any time pursuant to
Article 13 hereof, until all Shares subject to it shall have been purchased or
acquired according to the Plan’s provisions.

Article 2.      Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.



2.1 “Acceleration Event” shall be deemed to have occurred as of the first day
that any one or more of the following conditions have been satisfied:



(a)  A report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Exchange Act disclosing that any
person (within the meaning of Section 13(d) of the Exchange Act), other than the
Company or a Subsidiary or any employee benefit plan sponsored by the Company or
a Subsidiary, is the Beneficial Owner directly or indirectly of twenty

1



--------------------------------------------------------------------------------



 



percent (20%) or more of the outstanding common stock of the Company;



      (b)  Any person (within the meaning of Section 13(d) of the Exchange Act),
other than the Company or a Subsidiary or any employee benefit plan sponsored by
the Company or a Subsidiary, shall purchase shares pursuant to a tender offer or
exchange offer to acquire any common stock of the Company (or securities
convertible into common stock of the Company) for cash, securities, or any other
consideration, provided that after consummation of the offer, the person in
question is the Beneficial Owner directly or indirectly, of fifteen percent
(15%) or more of the outstanding common stock of the Company (calculated as
provided in paragraph (d) of Rule 13d-3 under the Exchange Act in the case of
rights to acquire common stock);

      (c) The shareholders of the Company approve:



            (i)   Any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of common stock of the Company would be converted into cash, securities,
or other property, other than a consolidation or merger of the Company in which
holders of common stock of the Company immediately prior to the consolidation or
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the consolidation or merger as immediately before;
or               (ii)  Any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company



      (d)  There shall have been a change in a majority of the members of the
Board within a twelve (12) month period unless the election or nomination for
election by the Company’s shareholders of each new Director during such twelve
(12) month period was approved by the vote of two-thirds (2/3) of the Directors
at the beginning of such twelve (12) month period.



2.2  “Affiliate” shall mean any Subsidiary and any other Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified.   2.3  “Award” means,
individually or collectively, a grant under this Plan of Nonqualified Stock
Options, Incentive Stock Options, SARs, Restricted Stock, and Restricted Stock
Units.



2.4 “Award Agreement” means either (i) an agreement entered into by the Company
and a Participant setting forth the terms and provisions

2



--------------------------------------------------------------------------------



 





applicable to Awards granted under this Plan, or (ii) a statement issued by the
Company to a Participant describing the terms and conditions of such Award.



2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.   2.6 “Board” or “Board of Directors” means the Board of Directors
of the Company.   2.7 “Code” means the U.S. Internal Revenue Code of 1986, as
amended from time to time.   2.8 “Committee” means the Compensation and
Personnel Committee of the Board.   2.9 “Company” means ITT Industries, Inc., an
Indiana corporation, and any successor thereto as provided in Article 15 herein.



2.10 “Covered Employee” means a Participant who is a “Covered Employee,” as
defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.   2.11 “Director” means any individual
who is a member of the Board of Directors.   2.12 “Employee” means any employee
of the Company or its Affiliates.   2.13 “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, or any successor act
thereto.   2.14 “Fair Market Value” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share on the New York
Stock Exchange (“NYSE”) or other established stock exchange (or exchanges) on
the applicable date, the preceding trading day, the next succeeding trading day,
or an average of trading days, as determined by the Committee in its discretion.

Such definition of Fair Market Value shall be specified in the Award Agreement
and may differ depending on whether Fair Market Value is in reference to the
grant, exercise, vesting, or settlement or payout of an Award. If, however, the
accounting standards used to account for equity awards granted to Participants
are substantially modified subsequent to the Effective Date of the Plan, the
Committee shall have the ability to determine an Award’s Fair Market Value based
on the relevant facts and circumstances. If Shares are not traded on an
established stock exchange, Fair Market Value shall be determined by the
Committee based on objective criteria.



2.15 “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Article 7 herein.

3



--------------------------------------------------------------------------------



 





2.16 “Grant Price” means the amount to which the Fair Market Value of a Share is
compared pursuant to Section 7.6 to determine the amount of payment that should
be made upon exercise of a SAR   2.17 “Incentive Stock Option” or “ISO” means an
Option that meets the requirements of Code Section 422, or any successor
provision, and that is not designated as a Nonqualified Stock Option.   2.18
“Insider” shall mean an individual who is, on the relevant date, an officer,
Director, or more than ten percent (10%) Beneficial Owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board or the Committee in accordance with
Section 16 of the Exchange Act.   2.19 “Nonqualified Stock Option” or “NQSO”
means an Option that is not intended to meet the requirements of Code
Section 422, or that otherwise does not meet such requirements.   2.20 “Option”
means an Incentive Stock Option or a Nonqualified Stock Option to purchase
Shares, as described in Article 6 herein.   2.21 “Option Price” means the price
at which a Share may be purchased by a Participant pursuant to an Option.   2.22
“Participant” means an Employee or Director who has been selected to receive an
Award or who has an outstanding Award granted under the Plan.   2.23
“Performance-Based Compensation” means an Award that is qualified as
Performance-Based Compensation under Code Section 162(m).   2.24 “Performance
Measures” means measures as described in Article 9, the attainment of which may
determine the amount of payout and/or vesting with respect to Awards.   2.25
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the amount of payout and/or vesting with
respect to an Award.   2.26 “Period of Restriction” means the period when
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture (based on the passage of time, the achievement of performance goals,
or upon the occurrence of other events as determined by the Committee, at its
discretion) and transfer restrictions, as provided in Article 8 herein.   2.27
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.   2.28 “Plan Year” means
the fiscal year.

4



--------------------------------------------------------------------------------



 





2.29 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.   2.30 “Restricted Stock Unit” means an Award granted to a
Participant pursuant to Article 8 herein.   2.31 “Share” means a share of common
stock of the Company, $1.00 par value per share.   2.32 “Stock Appreciation
Right” or “SAR” means an Award granted to a Participant pursuant to Article 7
herein.   2.33 “Subsidiary” means any corporation, partnership, joint venture,
limited liability company, or other entity (other than the Company) in an
unbroken chain of entities beginning with the Company if each of the entities
other than the last entity in the unbroken chain owns at least fifty percent
(50%) of the total combined voting power in one of the other entities in such
chain.   2.34 “Tandem SAR” means a SAR that is granted in connection with a
related Option pursuant to Article 7.

Article 3.      Administration

3.1      General. The Committee shall be responsible for administering the Plan.
The Committee may employ attorneys, consultants, accountants, and other persons,
and the Committee, the Company, and its officers and Directors shall be entitled
to rely upon the advice, opinions, or valuations of any such persons. All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Participants, the Company, and all other
interested persons.

3.2      Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and to
determine eligibility for Awards and to adopt such rules, regulations, and
guidelines for administering the Plan as the Committee may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions and, subject to
Article 13, adopting modifications and amendments to the Plan or any Award
Agreement, including without limitation, any that are necessary to comply with
the laws of the countries in which the Company and its Affiliates operate.

3.3      Delegation. The Committee may delegate to one or more of its members or
to one or more agents or advisors such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may, by resolution, authorize one or more officers of the Company to
do one or both of the following: (a) designate

5



--------------------------------------------------------------------------------



 



Employees and Directors to be recipients of Awards; and (b) determine the size
of the Award; provided, however, the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee that is
considered an elected officer of the Company, or to the extent it would
unintentionally cause Performance-Based Compensation to lose its status as such.

Article 4.      Shares Subject to the Plan and Maximum Awards

4.1      Number of Shares Available for Awards. Subject to adjustment as
provided in Section 4.2 herein, the number of Shares hereby reserved for
issuance to Participants under the Plan shall be six million one hundred
thousand (6,100,000).

The number of Shares that may be issued under the Plan for Awards other than
Options granted with an Option Price equal to at least Fair Market Value on the
date of grant or SARs with a Grant Price equal to at least Fair Market Value on
the date of grant shall not exceed one million (1,000,000).

All of the reserved Shares may be used as ISOs.

Any Shares related to Awards which terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, are settled in
cash in lieu of Shares, or are exchanged with the Committee’s permission for
Awards not involving Shares, shall be available again for grant under the Plan.
Moreover, if the Option Price of an NQSO under the Plan or the tax withholding
requirements with respect to any Award (other than an ISO) granted under the
Plan are satisfied by tendering Shares to the Company (by either actual delivery
or by attestation), or if a SAR is exercised, only the number of Shares issued,
net of the Shares tendered, if any, will be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan.
The maximum number of Shares available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional Shares or credited as additional Restricted Stock, or Restricted
Stock Units. In addition, the Committee, in its discretion, may establish any
other appropriate methodology for calculating the number of Shares issued
pursuant to the Plan. The Shares available for issuance under the Plan may be
authorized and unissued Shares or treasury Shares.

The following limits (“Award Limits”) shall apply to Awards:



  (a)  Options: The maximum aggregate number of Shares that may be granted in
the form of Options, pursuant to any Award granted in any one Plan Year to any
one Participant shall be three hundred thousand (300,000).     (b)  SARs: The
maximum number of Shares that may be granted in the form of Stock Appreciation
Rights, pursuant to any Award granted in

6



--------------------------------------------------------------------------------



 



  any one Fiscal Year to any one Participant shall be three hundred thousand
(300,000).     (c)  Restricted Stock or Restricted Stock Units: The maximum
aggregate grant with respect to Awards of Restricted Stock or Restricted Stock
Units granted in any one Plan Year to any one Participant shall be one hundred
fifty thousand (150,000).

4.2      Adjustments in Authorized Shares. In the event of any corporate event
or transaction (including, but not limited to, a change in the shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of shares, exchange of shares, dividend in
kind, or other like change in capital structure or distribution (other than
normal cash dividends) to shareholders of the Company, or any similar corporate
event or transaction, the Committee, in its sole discretion, in order to prevent
dilution or enlargement of Participants’ rights under the Plan, shall substitute
or adjust, in an equitable manner, as applicable, the number and nature of
Shares that may be issued under the Plan, the number and nature of Shares
subject to outstanding Awards, the Option Price and the Grant Price applicable
to outstanding Awards, the Award Limits, and other value determinations
applicable to outstanding Awards.

Except to the extent it would unintentionally cause Performance Based
Compensation to fail to qualify for the performance based exception to Code
Section 162(m), appropriate adjustments may also be made by the Committee in the
terms of any Awards under the Plan to reflect such changes or distributions and
to modify any other terms of outstanding Awards on an equitable basis, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.

Subject to the provisions of Article 12, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, share exchange, amalgamation,
reorganization or similar transaction upon such terms and conditions as it may
deem appropriate; provided, however, that no such issuance or assumption shall
be made without affecting the number of Shares reserved or available hereunder
if it would prevent the granting of ISOs under the Plan.

Article 5.      Eligibility and Participation

5.1      Eligibility. Individuals eligible to participate in this Plan include
all Employees and Directors.

7



--------------------------------------------------------------------------------



 



5.2      Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible individuals, those to
whom Awards shall be granted and shall determine the form and amount of each
Award.

Article 6.      Stock Options

6.1      Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.

ISOs may not be granted following the ten-year (10) anniversary of the Effective
Date. ISOs may be granted only to Employees.

6.2      Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or an NQSO.

6.3      Option Price. Subject to the following sentence, the Option Price for
each grant of an Option under this Plan shall be as determined by the Committee;
provided, however, the Option Price shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date the Option is granted.
For Options granted to Participants outside the United States, the Committee, in
order to comply with local tax laws and regulations, has the authority to grant
Options at a price that is less than the Fair Market Value of a Share on the
date of grant.

6.4      Duration of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
of its grant.

6.5      Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such terms and conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant.

6.6      Payment. Options granted under this Article 6 shall be exercised by the
delivery of notice of exercise to an agent designated by the Company or by
complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised.

8



--------------------------------------------------------------------------------



 



A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent, (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided the Shares tendered must have been
held by the Participant for at least six (6) months prior to their tender to
satisfy the Option Price or have been purchased on the open market), (c) by a
combination of (a) and (b), or (d) any other method approved by the Committee in
its sole discretion. The Committee shall determine acceptable methods for
tendering Shares as payment upon exercise of an Option and may impose such
limitations and prohibitions on the use of Shares to exercise an Option as it
deems appropriate.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

6.7      Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8      Termination of Employment. The impact of a termination of a
Participant’s employment or service as a Director on an Option’s vesting and
exercise period shall be determined by the Committee, in its sole discretion, in
the Participant’s Award Agreement, and need not be uniform among Option grants
or Participants.

6.9      Transferability of Options. During his or her lifetime, only the
Participant shall have the right to exercise the Options. After the
Participant’s death, the Participant’s estate or beneficiary shall have the
right to exercise such Options.



  (a)  Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.     (b)  Nonqualified
Stock Options. Except as otherwise provided in a Participant’s Award Agreement,
no NQSO granted under this

9



--------------------------------------------------------------------------------



 



  Article 6 may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.

6.10      Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

Article 7.      Stock Appreciation Rights

7.1      Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs.

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The SAR Grant Price
may include (but shall not be limited to) a Grant Price based on one hundred
percent (100%) of the Fair Market Value of the Shares on the date of grant, a
Grant Price that is either set at a discount or premium to the Fair Market Value
of the Shares on the date of grant, or is indexed to the Fair Market Value of
the Shares, with the index determined by the Committee, in its discretion. The
Grant Price of Tandem SARs shall be equal to the Option Price of the related
Option.

7.2      SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.

7.3      Term of SAR. Subject to the following sentence, the term of a SAR
granted under the Plan shall be determined by the Committee, in its sole
discretion, provided that, except as determined otherwise by the Committee and
specified in the SAR Award Agreement, no SAR shall be exercisable later than the
tenth (10th) anniversary of its grant. For SARs granted to Participants outside
the United States, the Committee has the authority to grant SARs that have a
term greater than ten (10) years.

7.4      Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

10



--------------------------------------------------------------------------------



 



7.5.      Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (c) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.

7.6      Payment of SAR Amount. Upon the exercise of a SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:



  (a)  The difference between the Fair Market Value of a Share on the date of
exercise over the Grant Price; by

       (b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee at its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.

7.7      Termination of Employment. The impact of a termination of a
Participant’s employment or service as a Director on a SAR’s vesting and
exercise period shall be determined by the Committee, in its sole discretion, in
the Participant’s Award Agreement, and need not be uniform among SAR grants or
Participants.

7.8      Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.

7.9      Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of a SAR granted
pursuant to the Plan as it may deem advisable. This includes, but is not limited
to, requiring the Participant to hold the Shares received upon exercise of a SAR
for a specified period of time.

11



--------------------------------------------------------------------------------



 



Article 8.      Restricted Stock and Restricted Stock Units

8.1      Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and conditions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

8.2      Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.

8.3      Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock and/or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Agreement (and in the case of Restricted Stock Units
until the date of delivery or other payment), or upon earlier satisfaction of
any other conditions, as specified by the Committee, in its sole discretion, and
set forth in the Award Agreement.

8.4      Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable federal or state securities
laws.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

8.5      Voting Rights. To the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock

12



--------------------------------------------------------------------------------



 



granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

8.6      Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, Shares, Restricted Stock, or Restricted Stock
Units.

8.7      Termination of Employment. The impact of a termination of a
Participant’s employment or service as a Director on Restricted Stock or
Restricted Stock Unit vesting and payment shall be determined by the Committee,
in its sole discretion, in the Participant’s Award Agreement, and need not be
uniform among Award grants or Participants.

8.8      Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

Article 9.      Performance Measures

Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 9, the performance goals upon which the payment or vesting of an
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:



  (a)   Net earnings;     (b)   Earnings per share;     (c)   Net sales growth;
    (d)   Net income (before or after taxes);     (e)   Net operating profit;  
  (f)   Return measures (including, but not limited to, return on assets,
capital, equity, or sales);

13



--------------------------------------------------------------------------------



 





  (g)   Cash flow (including, but not limited to, operating cash flow and free
cash flow);     (h)   Cash flow return on capital;     (i)   Earnings before or
after taxes, interest, depreciation, and/or amortization;     (j)   Gross or
operating margins;     (k)   Productivity ratios;     (l)   Share price
(including, but not limited to, growth measures and total shareholder return);  
  (m)  Expense targets;     (n)   Margins;     (o)   Operating efficiency;    
(p)   Customer satisfaction;     (q)   Employee satisfaction metrics;     (r)  
Human resources metrics;     (s)   Working capital targets; and     (t)   EVA®.

Any Performance Measure(s) may be used to measure the performance of the Company
or an Affiliate as a whole or any business unit of the Company or an Affiliate
or any combination thereof, as the Committee may deem appropriate, or any of the
above Performance Measures as compared to the performance of a group of
comparator companies, or published or special index that the Committee, in its
sole discretion, deems appropriate, or the Company may select Performance
Measure (l) above as compared to various stock market indices. The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of performance goals pursuant to the Performance Measures
specified in this Article 9.

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period: (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to

14



--------------------------------------------------------------------------------



 



Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be adjusted upward. The Committee shall
retain the discretion to adjust such Awards downward.

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.

Article 10.      Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

Article 11.      Rights of Participants

11.1      Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company and/or its Affiliates to
terminate any Participant’s employment or service on the Board at any time or
for any reason not prohibited by law, nor confer upon any Participant any right
to continue his or her employment or service as a director for any specified
period of time.

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company and, accordingly, subject to Article 3 and
Section 13.1, this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company, its Affiliates, and/or its Subsidiaries.

11.2      Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

11.3      Rights as a Shareholder. Except as otherwise provided in Section 8 of
the Plan or in an Award Agreement, a Participant shall have none of the rights
of a shareholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.

15



--------------------------------------------------------------------------------



 



Article 12.      Acceleration Event

The Compensation Committee shall specify in each Participant’s Award Agreement
the treatment of outstanding Awards upon an Acceleration Event.

Article 13.      Amendment, Modification, Suspension, and Termination

13.1      Amendment, Modification, Suspension, and Termination. Subject to
Section 13.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders, Options issued under the Plan will not be repriced, replaced, or
regranted through cancellation, or by lowering the Option Price of a previously
granted Option, and no amendment of the Plan shall be made without shareholder
approval if shareholder approval is required by law, regulation, or stock
exchange rule.

13.2      Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.

13.3      Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Participant holding such Award.

Article 14.      Withholding

14.1      Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

14.2      Share Withholding. With respect to withholding required upon the
exercise of Options, or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or any other taxable event arising as a result of
Awards granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by

16



--------------------------------------------------------------------------------



 



having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

Article 15.      Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 16.      General Provisions

16.1      Forfeiture Events. The Committee may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company and/or Affiliate policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Affiliates.

16.2      Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

16.3      Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

16.4      Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

16.5      Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

16.6      Securities Law Compliance. With respect to Insiders, transactions
under this Plan are intended to comply with all applicable conditions of
Rule 16b-3 or its successor under the Exchange Act. To the extent any provision
of the Plan or action by the Committee fails to so comply, it shall be

17



--------------------------------------------------------------------------------



 



deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

16.7      Registration and Listing. The Company may use reasonable endeavors to
register Shares allotted pursuant to the exercise of an Award with the United
States Securities and Exchange Commission or to effect compliance with the
registration, qualification, and listing requirements of any national securities
laws, stock exchange, or automated quotation system.

16.8      Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:



  (a)  Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and     (b)   Completion of any
registration or other qualification of the Shares under any applicable national
or foreign law or ruling of any governmental body that the Company determines to
be necessary or advisable.

16.9      Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

16.10      Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Affiliates operate or have Employees or
Directors, the Committee, in its sole discretion, shall have the power and
authority to:



  (a)  Determine which Affiliates shall be covered by the Plan;     (b)  
Determine which Employees and/or Directors outside the United States are
eligible to participate in the Plan;     (c)   Modify the administrative terms
and conditions of any Award granted to Employees and/or Directors outside the
United States to comply with applicable foreign laws;     (d)   Establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable. Any subplans and
modifications to Plan terms and procedures established under this Section 16.10
by the Committee shall be attached to this Plan document as appendices; and    
(e)   Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

18



--------------------------------------------------------------------------------



 



Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, or governing statute or any other applicable law.

16.11      Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

16.12      Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative, or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not subject to
ERISA.

16.13      No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

16.14      Retirement and Welfare Plans. The value of compensation paid under
this Plan will not be included as “compensation” for purposes of computing the
benefits payable to any participant under the Company’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a participant’s benefit.

16.15      Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of New York, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under the Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
New York, to resolve any and all issues that may arise out of or relate to the
Plan or any related Award Agreement.

16.16      Plan Approval. This Plan shall become effective upon adoption of the
Plan by the Board or shareholder approval of such Plan, whichever occurs first.

19